Citation Nr: 1758421	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-01 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an increased initial disability rating for left ear hearing loss, currently rated as zero (0) percent disabling. 

2. Entitlement to an increased initial disability rating for a left ring finger disability, currently rated as zero (0) percent disabling. 

3. Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Air Force from February 1965 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011, November 2011, July 2017 and October 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran requested and was provided a hearing before the undersigned Veterans Law Judge (VLJ) on September 6, 2017.  A written transcript of this hearing has been associated with the evidence of record. 


FINDINGS OF FACT

1.  At its worst, the Veteran's left ear hearing loss has been manifested by speech recognition scores of 68 percent with pure tone threshold averages of 43.75 decibels (dB), resulting in a numerical designation warranting no more than 0 percent.  

2. The Veteran's left ring finger arthritis is confirmed by x-rays and manifested by symptoms including painful motion and stiffness in cold weather, but is not manifested by ankylosis (favorable or unfavorable). 

3. The Veteran's right ear hearing loss was incurred in or caused by service.




CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of zero (0) percent for left ear hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).

2. The criteria for a 10 percent rating for a left ring finger disability have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5230 (2017).

3. The criteria for entitlement to service connection for right ear hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  When an appellant fails to raise procedural arguments, the Board is not required to search the record and address them.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Initial Disability Rating for Bilateral Hearing Loss

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Ratings for hearing loss range from noncompensable (0 percent) to 100 percent based on impairment of hearing acuity as measured by speech discrimination tests (Maryland CNC) and puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The results are charted on Table VI or Table VIa.  The rating schedule establishes 11 auditory acuity levels designated from Level I (normal hearing) through Level XI (profound deafness).  38 C.F.R. § 4.85(h).  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI or VIa.  38 C.F.R. § 4.85(e). 

In this case, the Veteran is currently assigned a zero (0) percent disability rating for his left ear hearing loss.  After filing the instant request for an increased rating, the Veteran was afforded VA audiological examinations in June 2011 and October 2017.  Based on the audiometric findings of the June 2011 exam, the Veteran had a speech discrimination score of 96% in the right ear with an average decibel loss of 33.75.  The left ear had a speech discrimination score of 96% with an average decibel loss of 36.25.  Using Table VI, the results equate to Level I in the right and left ear.  When these results are applied to Table VII, the audiometric findings result in a 0 percent rating.  Thus, the June 2011 exam does not support a higher rating. 

Similarly, the October 2017 exam does not support a higher rating.  Based on the audiometric findings of the October 2017 exam, the Veteran had a speech discrimination score of 88% in the right ear with an average decibel loss of 31.25.  His left ear had a speech discrimination score of 68% with an average decibel loss of 43.75.  Using Table VI, the results equate to Level II in the right ear and Level IV in the left ear.  When these results are applied to Table VII, the audiometric findings again result in a 0 percent rating.  Accordingly, a rating in excess of 0 percent is denied.

The Board reviewed other medical evidence, but finds there is no other evidence to indicate that the Veteran's hearing loss is more severe than that reflected above.  While the Veteran may believe that he is entitled to a higher evaluation for his service-connected hearing loss, the record contains no evidence to demonstrate that the Veteran has the requisite training or expertise to demonstrate that he meets the threshold requirements for a higher evaluation under the rating schedule.  As such, his assertions do not demonstrate that a compensable rating is warranted at any time during the pendency of this claim.  

Finally, the Board also finds that referral for an extraschedular rating is not warranted because the signs and symptoms of the Veteran's hearing loss are contemplated by the rating schedule.  38 C.F.R. 4.16(a); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The Veteran's service connected bilateral hearing loss disability is manifested by signs and symptoms such as decreased hearing acuity and difficulty hearing with background noise.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the evaluation of hearing impairment.  38 C.F.R. §§ 4.85, 4.86(a).  Given the variety of ways in which the rating schedule contemplates hearing impairment, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  There is nothing exceptional or unusual about the Veteran's hearing loss.  Therefore, referral for extraschedular evaluation is not warranted. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable evaluation for left ear hearing loss must be denied.

III. Increased Rating for a Left Ring Finger Disability

Disability ratings are determined by applying the criteria in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. §  Part 4.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Each disability is viewed in relation to its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings may be assigned when the factual findings show distinct time periods during the appeal period where the service connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A claim is denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Id. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After reviewing the evidence, the Board finds nothing in the record which would lead to the conclusion that the current evidence is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42; Schafrath v. Derwinski, 1 Vet App. 589 (1991). 

In this case, the Veteran's left ring finger arthritis is rated as 0 percent disabling under DC 5010 which pertains to traumatic arthritis.  38 C.F.R. § 4.71a.  DC 5010 instructs to evaluate pursuant to DC 5003 for degenerative arthritis.  Id.  Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code; however, when the limitation of motion is to a non-compensable degree, a rating of 10 percent is applicable.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

The Veteran received a VA examination in October 2011 to assess his left ring finger disability.  The examination resulted in negative findings for ankylosis, favorable or unfavorable.  Therefore, DCs 5216 through 5227 are inapplicable.  The only applicable DC is 5230, which addresses limitation of motion for the ring or little finger.  

DC 5230 provides for a zero (0) percent rating for any limitation of motion.  Here, the examiner found no evidence of limitation of motion in the left hand, no objective evidence of painful motion, and no additional limitation of motion after repetitive testing.  VAX, p.2, 3, 5 (Oct. 28, 2011).  The examiner also found no evidence of functional loss for the left hand, thumb or fingers.  Id. at 7.  The examiner did indicate pain on palpation in the left hand, with normal handgrip strength in that hand.  Id. at 8.  In this respect, the Veteran testified that he has pain in his left ring finger.  Although the examiner did not specify whether the pain was evidenced in the left ring finger, the Board will provide the Veteran the benefit of the doubt and find evidence of painful motion in his left ring finger.  As a result, a 10 percent rating for painful motion is assigned.  This is the highest rating possible.  No other diagnostic codes are applicable. 

Resolving all reasonable doubt in favor of the Veteran, the Board finds that a 10 percent evaluation is warranted for limitation of motion of the left ring finger.  See 38 U.S.C. § 5107(b).  However, the preponderance of the evidence is against a rating in excess of 10 percent for a left ring finger disability at any time during the pendency of this claim.  

IV. Service Connection for Right Ear Hearing Loss

To establish service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010); see also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(a).  A showing of chronicity requires a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was shown in service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.; Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Walker v. Shinseki, 708 F.3d 1331, 1336, 1339 (Fed. Cir. 2013) (explaining that "shown as such in service" means "clearly diagnosed beyond legitimate question").  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d at 1338-39. 

Whether the requirements for establishing service connection are met is based on analysis of all the evidence of record and an assessment of its credibility and probative weight.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  Ultimately, it is the appellant's burden "to present and support a claim for benefits under laws administered by the Secretary."  See 38 U.S.C. § 5107(a).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Service connection for impaired hearing is only established when audiometric testing meets the specified puretone and speech recognition criteria.  

In this case, the record shows that the Veteran has a current diagnosis of right ear hearing loss.  The VA conceded noise exposure due to the Veteran's military occupational specialty (MOS) of avionic navigator specialist.  The Veteran's service treatment records also show that he sustained a significant threshold shift in his right ear between enlistment in February 1965 and separation in July 1974.  Compare Feb. 1965 Audiogram (showing 5 decibels at 500 Hz), and, Oct. 1966 Audiogram (showing 5 decibels at 500 Hz), with, Feb. 1969 Audiogram (showing 20 decibels at 500 Hz), and, July 1973 Audiogram (showing 20 decibels at 500 Hz). See also July 2017 VA Medical Opinion, p. 2 (stating that a significant threshold shift is defined as a 15 decibel change in hearing threshold, relative to the baseline audiogram, at any frequency from 500 Hz to 4000 Hz).  Additionally, the Veteran and his wife have credibly asserted that his hearing loss has worsened since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, all of the elements of service connection have been met.  

Accordingly, the claim is granted. 









	(CONTINUED ON NEXT PAGE)
ORDER

A rating in excess of 0 percent for left ear hearing loss is denied. 

A 10 percent initial rating for a left ring finger disability is granted. 

Entitlement to service connection for right ear hearing loss is granted. 




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


